     Case 1:19-cv-12358-LTS Document 106 Filed 10/30/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


                                        )
                                        )
PILGRIM INSURANCE COMPANY,              )
                                        )
       Plaintiffs,                      )
v.                                      )
                                        )
WESTFIELD TRANSPORT, INC.,              )
VOLODOYMYR ZHUKOVSKYY,                  )
DARTANYAN GASANOV, JOSHUA               )
MORIN, JOYANN M. MORIN, ESTATE          )
OF MICHAEL FERAZZI, BY AND              )
THROUGH ITS EXECUTRIX SHIRLEY           )
FERAZZI, EMANUEL RIBIERO, STEVEN        )
LEWIS, ESTATE OF EDWARD CORR,           )
BY AND THROUGH ITS SPECIAL              )
PERSONAL REPRESENTATIVE ALYCIA          )
MAREGNI, ESTATE OF JOANNE CORR,         )
BY AND THROUGH ITS SPECIAL              )
PERSONAL REPRESENTATIVE ALYCIA          )           1:19-CV-12358-LTS
MAREGNI, ESTATE OF DANIEL               )
PEREIRA, BY AND THROUGH ITS             )
ADMINISTRATRIX HELEN PEREIRA,           )
ESTATE OF AARON PERRY, BY AND           )
THROUGH ITS EXECUTOR WILLIAM            )
PERRY, ESTATE OF DESMA OAKES,           )
BY AND THROUGH ITS EXECUTRIX            )
MORIAH TIDWELL, ESTATE OF               )
ALBERT MAZZA, BY AND THROUGH            )
ITS ADMINISTRATRIX BRITTANY             )
MAZZA, DOUGLAS HAYWARD,                 )
BRENDA HAYWARD, DAVID BARK,             )
MARY LOU WELCH, VALERIE                 )
RIBIERO, PATRICIA SWEENEY,              )
WILLIAM HOOKER, DANA                    )
THOMPSON, DAWN BRINDLEY,                )
MATTHEW FERAZZI, BRIAN FERAZZI,         )
AND KEVIN FERAZZI,                      )
                                        )
       Defendants.
                                        )




                                   1
         Case 1:19-cv-12358-LTS Document 106 Filed 10/30/20 Page 2 of 5




                               STIPULATION OF DISMISSAL

     The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), hereby jointly stipulate that the above-captioned action be dismissed

with prejudice, with each party to bear its own costs and attorney’s fees and with all rights of

appeal waived.

 PILGRIM INSURANCE COMPANY,                       ESTATES OF EDWARD CORR AND
 By Their attorneys,                              JOANN CORR, BY AND THROUGH THEIR
                                                  SPECIAL PERSONAL REPRESENTATIVE
                                                  ALYCIA MAREGNI,
    /s/Andrew E. Callahan                         By Their Attorneys,
 Michael J. Merriam, Esq. BBO#632964
 ma.legal@praclaw.com
 Andrew E. Callahan, Esq. BBO# 689875
 acallahan@praclaw.com
 Law Offices of Michael J. Merriam                _________________________
 99 Bedford Street, Suite 400                     Neil Sugarman, Esq. BBO# 484340
 Boston, Massachusetts 02111-2221                 sugarman@sugarman.com
 (617) 428-4200                                   Stacey L. Pietrowicz, Esq. BBO# 672395
                                                  spietrowicz@sugarman.com
 JOSHUA MORIN AND JOYANN MORIN,                   Rosa M. Mazzeo, Esq. BBO# 697952
 By Their Attorneys,                              rmazzeo@sugarman.com
                                                  Sugarman and Sugarman, P.C.
                                                  Prudential Tower
     /s/Samuel M. Radner/AEC
 ________________________________                 800 Boylston Street- 30th Floor
 Samuel M. Radner, Esq. BBO# 565988               Boston, MA 02199
 sradner@haymondlaw.com                           (617) 542-1000
 The Haymond Law Firm
 The Penthouse- 999 Asylum Avenue
 Hartford, CT 06105
 (860) 728-5672




                                                 2
       Case 1:19-cv-12358-LTS Document 106 Filed 10/30/20 Page 3 of 5




ESTATE OF AARON PERRY, BY AND         MARY LOU WELCH,
THROUGH ITS EXECUTOR WILLIAM          By Her Attorneys,
PERRY,
By His Attorneys,
                                        /s/Charles G. Douglas III/AEC
                                      _______________________
 /s/Claude T. Buttrey/AEC
_____________________________         Charles G. Douglas III
Claude T. Buttrey, Esq.               chuck@nhlawoffice.com
charlie@ivylegal.com                  Douglas, Leonard & Garvey, P.C.
Schuster, Buttrey & Wing, P.A.        14 South Street Suite 5
79 Hanover Street                     Concord, NH 03301
P.O. Box 388                          (603) 224-1988
Lebanon, NH 03766                     (pro hac vice admission pending)
(603) 448-4782
(pro hac vice admission pending)      and

And                                      /s/Gregory V. Sullivan /AEC
                                      ________________________________
                                      Gregory V. Sullivan
  /s/Stephen M. Salon/AEC
___________________________           g.sullivan@att.net
Stephen M. Salon, Esq. BBO# 439280    Malloy and Sullivan LPC
ssalon@salonlaw.com                   59 Water Street
Salon & Associates                    Hingham, MA 02043
160 Old Derby Street                  781-749-4141
Hingham, MA 02043

                                      ESTATE OF MICHAEL FERAZZI, BY AND
ESTATE OF ALBERT MAZZA, BY            THROUGH ITS EXECUTRIX SHIRLEY
AND THROUGH ITS                       FERAZZI,
ADMINISTRATIX, BRITTANY               By Her Attorneys,
MAZZA,
                                         /s/Robert J. Puckhaber/AEC
                                      __________________________________
                                      Robert J. Puckhaber, Esq.
 /s/Stephen Semenza/AEC               bpuck@pucklaw.com
___________________________________
Stephen Semenza, Esq.                 Puckhaber Law Offices
BBO# 694745                           81 N. State Street
Kelly & Associates                    P.O. Box 2693
83 Atlantic Avenue, Ste. 202          Concord, NH 03302
Boston, MA 02110                      (603) 224-3322
                                      (pro hac vice admission pending)
Stephen@1800lawguys.com
                                      and

                                        /s/Stephen M. Salon/AEC
                                      _______________________________
                                      Stephen M. Salon, Esq. BBO# 439280
                                      ssalon@salonlaw.com
                                      Salon & Associates
                                      160 Old Derby Street
                                      Hingham, MA 02043


                                      3
      Case 1:19-cv-12358-LTS Document 106 Filed 10/30/20 Page 4 of 5




STEVEN LEWIS, ESTATE OF               ESTATE OF DESMA OAKES,
DANIEL PEREIRA, BY AND                BY AND THROUGH ITS EXECUTRIX
THROUGH ITS ADMINISTRATIX,            MORIAH TIDWELL,
HELEN PEREIRA,                        By Her Attorneys,


 /s/Steven P. Sabra/AEC                   /s/Jason R. Crance/AEC
___________________________________
Steven P. Sabra, Esq.                 Jason R. Crance, Esq.
BBO# 437020                           Jason@crancelaw.com
Bernadette L. Sabra, Esq.             Law Office of Jason R. Crance
BBO# 437000                           65 Dartmouth College Hwy.
Sabra & Aspden, P.A.                  Lyme, NH 03768
1026 County Street                    (603) 643-8801
                                      (pro hac vice admission pending)
Somerset, MA 02726
Ssabra@sabraandaspden.com
                                      And


                                         /s/Stephen M. Salon/AEC
                                      ______________________________________
                                      Stephen M. Salon, Esq. BBO #439280
                                      ssalon@salonlaw.com
                                      Salon & Associates
                                      160 Old Derby Street
                                      Hingham, MA 02043


                                      WESTFIELD TRANSPORT, INC. AND
                                      DARTANYAN GASANOV,
                                      By their Attorneys,



                                        /s/Laurence B. Cote/AEC
                                      __________________________
                                      Laurence B. Cote, Esq.
                                      BBO #553816
                                      63 Chatham Street
                                      Third Floor
                                      Boston, MA 02111
                                      617-557-0003
                                      lbcesq@mac.com




                                      4
         Case 1:19-cv-12358-LTS Document 106 Filed 10/30/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document(s) filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be served on those indicated as non-registered participants of their counsel
as service of this Stipulation of Dismissal.


                                                               /s/Andrew E. Callahan
                                                             ______________________________
                                                               Andrew E. Callahan, Esq.

                                                                Dated: October 30, 2020




                                                 5
